Case: 12-7176     Document: 8     Page: 1   Filed: 10/19/2012




           NOTE: This order is nonprecedential.

  mntteb ~tates qcourt of ~peaIs
      for tbe jfeberaI qctrcutt

                EDUARDO H. HINOJOSA,
                   Claimant-Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7176


   Appeal from the United States Court of Appeals for
Veterans Claims in 10-258, Chief Judge Bruce E. Kasold.


                      ON MOTION


                        ORDER
    Eduardo H. Hinojosa moves for leave to proceed in
forma pauperis.

    Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is denied without prejudice to Mr.
Hinojosa refiling his request within 21 days of the date of
Case: 12-7176   Document: 8    Page: 2   Filed: 10/19/2012




EDUARDO HINOJOSA V. SHINSEKI                          2

this order with clear responses to the Federal Circuit
Form 6's requests, including average monthly Income
sources and average monthly expenses.

                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk


s24